Citation Nr: 1822916	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-39 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than June 24, 2013, for the assignment of a 20 percent evaluation for residuals of a right ankle injury with degenerative arthritis. 

2.  Entitlement to an effective date earlier than June 24, 2013, for the assignment of a 20 percent evaluation for residuals of a left ankle injury with degenerative arthritis. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that proceeding is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  


FINDINGS OF FACT

1.  The Veteran's claim for increased evaluations for his service-connected right and left ankle disabilities was received by VA on June 24, 2013.  

2.  There is nothing in the record upon which to conclude that there was an ascertainable increase in the severity of either disability in the year prior to the date of receipt of his claim.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 24, 2013, for the assignment of a 20 percent evaluation for the Veteran's service-connected right ankle disability have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400, 4.71a, Diagnostic Code 5271 (2017).

2.  The criteria for an effective date earlier than June 24, 2013, for the assignment of a 20 percent evaluation for the Veteran's service-connected left ankle disability have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  

The law provides an exception to this general rule governing claims "for increase." 38 U.S.C. § 5110 (a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  See also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Thus, three possible dates may be assigned depending on the facts of the case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400 (o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

 See Gaston, 605 F.3d at 982-8; Harper, 10 Vet. App at 126. 

In addition, the Court has indicated that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Therefore, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was "ascertainable." 38 C.F.R. §§ 3.155, 3.400(o)(2); Hazan, 10 Vet. App. at 521. 

The effective dates for "staged ratings" are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In determining when an increase is "factually ascertainable," VA will look to all of the evidence including testimonial evidence and expert medical opinions as to when the increase took place.  VAOPGCPREC 12-98. 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p). Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

An appeal consists of a timely filed notice of disagreement (NOD), and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  There must be a decision by the RO, the claimant must express timely disagreement with the decision (an NOD), VA must respond by explaining the basis of the decision to the claimant, and the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  If the RO gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 U.S.C. § 7105 and 38 C.F.R. § 20.201 (as in effect prior to March 24, 2015, later amended by 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 19.23, 20.201(b))); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002). 

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran has contended that he is entitled to an effective date prior to June 24, 2013, for the assignment of the 20 percent evaluations for his service-connected right and left ankle disabilities.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an effective date earlier than June 24, 2013, for the assignment of the 20 percent evaluations for his service-connected right and left ankle disorders. 

Historically, the Veteran separated from service in December 1975.  He filed a claim for service connection for a bilateral foot disorder in August 1976.  In a January 1977 rating decision, the RO granted service connection for a right ankle disorder and assigned a 10 percent evaluation effective from December 4, 1975.  The RO also granted service connection for a left ankle disorder and assigned a noncompensable evaluation effective from December 4, 1975.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

On October 7, 2008, the Veteran filed a claim for increased evaluations for his right and left ankle disabilities.  In a February 2009 rating decision, the RO increased the evaluation assigned for the Veteran's service-connected left ankle disorder to 10 percent effective from October 7, 2008.  The RO also continued a 10 percent evaluation for the Veteran's right ankle disorder.   

In a March 2009 statement, the Veteran reported that his ongoing treatment should show that an evaluation higher than 20 percent was warranted.  He stated that he appreciated his current 20 percent evaluation, but maybe his total disability evaluation should be 30 to 40 percent.  However, the Veteran did not express dissatisfaction with the February 2009 rating decision.  Rather, he clearly asserted that a higher evaluation was warranted based on his ongoing treatment.  Therefore, the Board finds that the March 2009 statement was properly construed as a claim for increased evaluations rather than a notice of disagreement.  

The Board does acknowledge that, prior to expiration of the appeal period for the February 2009 rating decision, additional VA medical records were associated with the claims file in May 2009 and June 2009.  These records included a November 2008 VA psychology evaluation that noted the Veteran had a history of issues with degenerating ankles.  However, to the extent that the records referenced the Veteran's ankles, the evidence was cumulative of information previously of record.  Therefore, 38 C.F.R. § 3.156(b) does not apply, and the February 2009 rating decision did not remain pending.  

In a June 2009 rating decision, the RO continued the 10 percent evaluations for the Veteran's right and left ankle disabilities.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.  Therefore, the June 2009 rating decision became final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In rendering this decision, the Board notes that, in November 2009, the Veteran reported that he suffered from degenerative arthritis of the right knee as a result of his constant ankle pain.  However, the Board finds that the November 2009 statement does not constitute an NOD with the June 2009 rating decision, as the Veteran did not express disagreement with the evaluations assigned for his right and left ankle disorders.  See 38 C.F.R. § 20.201 (notice of disagreement must be in terms which can be reasonably construed as disagreement with a determination and a desire for appellate review).  The Board also notes that the Veteran submitted additional imaging reports in November 2009.  However, these records did not reference the Veteran's ankle disabilities.  Therefore, 38 C.F.R. § 3.156(b) does not apply.

On December 9, 2010, the Veteran filed a claim for increased evaluations for his service-connected right and left ankle disabilities.  In a February 2011 rating decision, the RO continued the 10 percent evaluations.  

In an October 2011 statement, the Veteran indicated that he was frustrated with the handling of his claim for an increase of his "service connection... from 20 percent to at least 70 percent."  However, the Veteran did not clearly express dissatisfaction or disagreement with the continuation of the 10 percent evaluations for his right and left ankle disorders in the February 2011 rating decision.  Rather, the Veteran's statement focused largely on disorders that he claimed as secondary to his service-connected right and left ankle disabilities.  See 38 C.F.R. § 20.201 (notice of disagreement must be in terms which can be reasonably construed as disagreement with a determination and a desire for appellate review).  Thus, the Board finds that the October 2011 statement is not reasonably construed as a notice of disagreement with the February 2011 rating decision.  

Moreover, as discussed below, the date entitlement arose was after the Veteran's claim for increased evaluations for his right and left ankle disabilities.  Thus, even assuming the Veteran's October 2011 statement was a notice of disagreement with the February 2011 rating decision, that finding would not materially alter the outcome of the effective date issue on appeal.  

In January 2012, the RO issued another rating decision and continued 10 percent evaluations for the right and left ankle disabilities.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.  Therefore, the January 2012 rating decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

On June 24, 2013, the Veteran filed claims for increased evaluations for his service-connected right and left ankle disabilities.  In a March 2014 rating decision, the RO increased the evaluations assigned to 20 percent effective from June 24, 2013.  In April 2014, the Veteran filed a notice of disagreement regarding the effective date for the assignment of the 20 percent evaluations.  Thereafter, a statement of the case was issued in July 2014, and the Veteran timely perfected an appeal.     

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).  In this case, the Veteran has not specifically alleged a claim of CUE in the prior final rating decisions.  

Based on the foregoing, the earliest date of receipt for an increased rating claim for right and left ankle disorders following the final January 2012 rating decision was June 24, 2013.  See 38 C.F.R. §§ 3.155, 3.400.  A review of the claims file reveals no formal or informal claim for an increased rating between the time of the final January 2012 rating decision and the increased rating claim filed on June 24, 2013. 38 C.F.R. §§ 3.1 (p), 3.155(a).  The Veteran has not contended otherwise.  Thus, June 24, 2013, is the date of his claim for increased evaluations for his right and left ankle disorders.

With respect to the date of entitlement, the Veteran's right and left ankle disabilities are currently assigned separate 20 percent evaluations, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5271, a maximum 20 percent rating is warranted for marked limited motion of the ankle.

For VA compensation purposes, normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The words "moderate" and "marked" are not defined in the VA rating schedule; however, the VA Adjudication Procedures Manual (M21-1) provides guidance for evaluating limitation of motion of the ankle under Diagnostic Code 5271.  The M21-1 indicates that an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion and an example of marked limitation of ankle motion is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  M21-1 III.iv.4.A.3.o.

During a December 2011 VA examination, the Veteran reported having daily flare-ups when sitting or walking for extended periods.  He also reported increased swelling, stiffness, and pain.

On physical examination, the examiner noted that the Veteran had localized tenderness or pain on palpation of the joints or soft tissue of the ankles.  He noted that the Veteran's feet and ankles showed an uneven wear pattern with recently treated callouses at the mid-foot on the left and along the little toes, bilaterally.  The examiner indicated that the Veteran required constant use of a cane and walker.  The Veteran also reported wearing compression stockings.  Muscle strength testing revealed active movement against some resistance for right and left ankle plantar flexion and dorsiflexion.  The examiner indicated that there was no evidence of joint laxity or ankylosis of the ankle, subtalar, and /or tarsal joint.  He also noted that there was no evidence or history of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os clacis) or talus (astragalus), or a talectomy. 

Range of motion testing for the right and left ankle revealed plantar flexion to 30 degrees with objective evidence of painful motion at 30 degrees and dorsiflexion to 10 degrees with evidence of painful motion at 10 degrees.  After repetitive use, the Veteran demonstrated right and left ankle plantar flexion to 30 degrees and dorsiflexion to 10 degrees.  The examiner indicated that the Veteran had functional loss, functional impairment after repetitive use, to include less movement than normal, pain on movement, swelling, instability of station, disturbances of locomotion, and interference with sitting , standing, and weight-bearing.  

During a February 2014 VA examination, the Veteran reported having swelling and pain in both ankles.  He indicated that he worse an ankle brace and treated his condition with Gabapentin and Ibuprofen daily.  The Veteran stated that he was unable to walk more than 20 minutes without having to sit down.  He also reported using a TENS unit at home weekly.  With respect to flare-ups, the Veteran reported that his ankles became extremely painful and swollen when he walked too much.  He indicated that he was unable to stand for greater than ten minutes or walk more than one block.  He also reported increased pain when ascending stairs.  The examiner indicated that the Veteran experienced additional loss of motion due to pain during flare-ups.  In terms of degrees, the additional loss of range of motion during flare-ups was estimated as right ankle plantar flexion to 5 degrees and dorsiflexion to 0 degrees, and left ankle flexion plantar flexion to 10 degrees and dorsiflexion to 10 degrees.  

On physical examination, the examiner noted that the Veteran had localized tenderness or pain on palpation of the joints or soft tissue of his ankles.  He also noted that the Veteran required constant use of a brace and cane, as well as regular use of a walker.  Muscle strength testing revealed active movement against some resistance of the ankle for plantar flexion and active movement against gravity for dorsiflexion, bilaterally.  Joint stability testing showed laxity in the right ankle.   The examiner noted that the Veteran did not have ankylosis of the ankles, subtalar, and/or tarsal joints.  The examiner also indicated that the Veteran had bilateral shin splints evidenced by sharp pains in the anterior lower extremities with too much walking.  X-ray findings showed degenerative or traumatic arthritis, bilaterally. The examiner diagnosed the Veteran with degenerative arthritis and fractures of the ankles, bilaterally.  

Range of motion testing for the right ankle revealed plantar flexion to 15 degrees with objective evidence of painful motion at 5 degrees, and dorsiflexion to 10 degrees with objective pain at 5 degrees.  Range of motion for the left ankle revealed plantar flexion to 15 degrees with objective evidence of painful motion at 10 degrees, and dorsiflexion to 10 degrees with objective pain at 10 degrees.  After repetitive motion, the Veteran demonstrated right and left ankle plantar flexion and dorsiflexion to 10 degrees.  The examiner indicated that the Veteran had functional loss, functional impairment, and/or additional limitation of range of motion of the ankles after repetitive use, to include less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  

The Board has considered whether it was factually ascertainable that the Veteran's service-connected disability had increased in severity in the year prior to June 24, 2013.  See 38 C.F.R. § 3.400(o); see also Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  However, the evidence of record does not reflect treatment for right and left ankle disorders during this period or otherwise demonstrate that there was an ascertainable increase in the severity of the Veteran's right and left ankle disabilities.  

The Board also finds that the evidence does not demonstrates a worsening in the Veteran's right and left ankle disabilities or contain any finding upon which to conclude that that his disabilities met the criteria for higher evaluations prior to June 24, 2013.  Range of motion testing during the December 2011 VA examination revealed right and left ankle dorsiflexion to 10 degrees and plantar flexion to 30 degrees, both with pain on motion.  Moreover, the Veteran did not have any additional limitation in range of motion of the ankles following repetitive-use testing.  These range of motion measurements are consistent with a 10 percent evaluation for moderate limitation of motion of the ankle under Diagnostic Code 5271.  In addition, the December 2011 VA examiner specifically noted that the Veteran did not have ankylosis of the right and left ankle joints.  

The Board considered other potentially applicable diagnostic codes for impairment of the ankle.  Regarding Diagnostic Code 5003, the Board notes that the 10 percent evaluation under Diagnostic Code 5271 contemplated the Veteran's painful and limited motion prior to June 24, 2014.  The assignment of a separate 10 percent evaluation under Diagnostic Code 5003 would constitute pyramiding and is accordingly not warranted, to the extent that these criteria are for application in this case.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate evaluations may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition).  The Veteran's complaints did not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond 10 percent evaluation prior to June 24, 2013.  Indeed, the December 2011 VA examiner noted that there was no additional limitation of motion in the right and left ankles following repetitive testing.  Moreover, the Veteran has not been shown to have ankle ankylosis, malunion of the os calcis or astragalus, or evidence of an astragalectomy, to provide a basis to assign evaluations in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5373, or 5274.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, even considering the Veteran's lay statements regarding his pain, flare-ups, and other symptoms such as reduced ability to stand or walk for extended periods, considerable function of the right and left ankles was demonstrated.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant evaluation beyond 10 percent prior to June 24, 2013.  Indeed, the December 2011 VA examiner noted that there was no objective evidence of pain following repetitive motion testing.

Based on the foregoing, the Board finds that an effective date earlier than June 24, 2013, for the assignment of 20 percent evaluations for right and left ankle disabilities is not warranted. 



ORDER

Entitlement to an effective date earlier than June 24, 2013, for the assignment of a 20 percent evaluation for residuals of a right ankle injury with degenerative arthritis is denied.

Entitlement to an effective date earlier than June 24, 2013, for the assignment of a 20 percent evaluation for residuals of a left ankle injury with degenerative arthritis is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


